DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Japanese Patent Application No. 2017-223158, filed on November 20, 2017 acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR
41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Reference numeral “103” has been used to label both “a transmitter” and a “transmission beamformer”. Based on the labels in the drawings it is suggested the applicant correct the transmitter in the abstract and paragraph [0106] to “transmitter 1031”. 
Reference numeral “105” has been used to label both “a synthesizer” and “an ultrasound image generator”. Based on the labels in the drawings it is suggested the applicant correct the synthesizer in paragraph [0105] to “synthesizer 10435”. 
Reference numeral “110” has been used in paragraph [0120] to label both “the probe”.  However based on the labels in the drawings it is suggested the applicant correct the probe in paragraph [0120] to “probe 101”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima (US 20160278742 A1), and further in view of Ikeda et al. (US 20170042510 A1).
Regarding Claim 1, Tsushima discloses an ultrasound signal processing device (Fig. 1 – 150) that transmits an ultrasound beam into a subject (Fig.1 – transmitter 1031) by using an ultrasound probe (Fig.1 – transmitter 1031 in communication with probe 101) in which transducers are arranged along an azimuth direction (Fig.2 shows transducers arranged along a azimuth direction) and generates acoustic line signals based on reflected waves obtained from the subject (Para [0051] – “The receive beam former 104 performs some amplification and A/D conversion on electric signals yielded by the transducer elements 101 a for ultrasound reception, based on reflected ultrasound received by the probe 101, and performs receive beam forming to generate acoustic line signals”), the ultrasound signal processing device comprising:
ultrasound signal processing circuitry (Fig.1 – 151), the ultrasound signal processing circuitry comprising:
a transmitter (Fig. 1 – transmitter 1031 which is included in the ultrasound signal processing circuit 151) that causes an array of transmission transducers selected from the transducers (Para [0060] – “The transmitter 1031 repetitively performs ultrasound transmission while shifting the transmission aperture Tx in the transducer element array direction by a predetermined shift amount Mp each time, so that all of the transducer elements 101 a of the probe 101 transmit ultrasound”) to transmit the ultrasound beam (Para [0059] – “A transmission transducer element receiving a transmission signal transmits an ultrasound beam”);
a receiver that (Fig. 3 – receiver 1040 which is included in the receive beam former which is included in the ultrasound signal processing as shown in Fig.1), based on reflected waves received by an array of reception transducers selected from the transducers (Para [0068] – “The generation of the receive signal sequence for a given one of such transducer elements 101 a is based on reflected ultrasound yielded by the given transducer element 101 a”), generates reception signal sequences corresponding to the reception transducers (Para [0068] – “for each ultrasound transmission event, the ; and
a delay and sum section (Fig.4 – 1041)
Conversely Tsushima does not teach a delay-and-sum section that,
for a reference observation point selected from observation points in a region of interest corresponding to an analysis target range of the subject, (i) calculates delay times of reflected wave arrival to each of the reception transducers from the reference observation point as reference delay times, and (ii) generates acoustic line signals by using the reference delay times corresponding to the reception transducers, and
for one or more dependent observation points in the region of interest that are contiguous in a depth direction from the reference observation point, (iii) generates acoustic line signals by applying the reference delay times corresponding to the reception transducers.
However Ikeda et al. hereinafter Ikeda discloses a delay-and-sum section (Fig.1 – 204) that,
for a reference observation point (Fig. 4a – 4a, 4b, and 4c are segment nodes where delay calculation is preformed) selected from observation points (Para [0037] – “The segment setting unit 114 sets plural reception scanning lines 31, each of which is an assembly of reception phasing points [observation points], in the imaged area as shown in FIGS. 3(a) and (b), and divides each of the reception scanning lines 31 into plural segments 40 a, 40 b, and 40 c as shown in FIG. 4 (a). The delay time calculation unit 112 calculates delay times at the positions of the nodes 4 a, 4 b, and 4 c”) in a region of interest corresponding to an analysis target range of the subject (Para [0047] – “The respective ultrasound elements 105 transmit ultrasound waves to the inside of the body of the test object 100.”, Para [0006] – “it can be expected that the improvement of the resolution of a point image and the robustness against the inhomogeneity of the point image are provided”, the ultrasound is diagnostic therefore there is a region of interest where the point image will be focused in an analysis target range), (i) calculates delay times of reflected wave arrival (Para [0037] – “The delay time calculation unit 112 calculates delay times at the positions of the nodes 4 a, 4 b, and 4 c of the plural segments 40 a, 40 h, and 40 c, which are set by the segment setting unit 114, using a predefined calculation method.”) to each of the reception transducers from the reference observation point as reference delay times (Para [0005] – “respectively giving delay times to reception signals received by plural elements included in an ultrasound probe”), and (ii) generates acoustic line signals by using the reference delay times corresponding to the reception transducers (Para [0037] – “Then the delaying/phasing unit 204 delays the reception signals at the reception phasing points 5 by the calculated delay times to phase the reception signals”), and
for one or more dependent observation points (Fig. 4a – 5 phasing points [observation points]) in the region of interest (Fig. 4a – 2 irradiation area [region of interest]) that are contiguous in a depth direction from the reference observation point (Fig. 4a – 4a, 4b, and 4c are the segment nodes where the delay is calculated which as seen in Fig. 4a the phasing points are contiguous in a depth direction from the segment nodes), (iii) generates acoustic line signals by applying the reference delay times corresponding to the reception transducers (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation on the basis of the delay time and position information for each of the segment nodes 4 a to 4 c (Refer to FIG. 12). The delaying/adding/phasing unit 204 obtains phased signals regarding the reception phasing points 5 respectively after delaying and phasing the reception signals for the ultrasound elements 105, and then adding them, (at step S14)”).
Tsushima and Ikeda are both analogous arts considering they are both in the field of ultrasound delay-and-sum beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsushima to incorporate the reference points and observation 
Regarding Claim 2, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claim 1.
Tsushima further discloses the delay-and-sum section generates the acoustic line signals with respect to the […] observation point (Para [0070] – “The delay-and-sum calculator 1041, for each transmission event, generates a sub-frame acoustic line signal for the transmission event by calculating an acoustic line signal for each measurement point [observation point]”) by specifying reception signal values corresponding to the […] delay times corresponding to the reception transducers (Para [0096] – “The delay processor 1047 is a circuit that specifies, for each receive transducer element Rk, a receive signal based on reflected ultrasound from a measurement point Pij.”) from reception signal sequences corresponding to the reception transducers (Para [0070] – “the delay-and-sum calculator 1041 performs, for each measurement point Pij in the target area Bx, delay-and-sum processing with respect to receive signal sequences corresponding to the measurement point Pij, each of which is received by one receive transducer element Rk.”), and performing summing with respect to the reception transducers (Para [0100] – “The sum calculator 1049 is a circuit that generates a delayed-and-summed acoustic line signal for each measurement point P, by using as input the specified receive signals for the receive transducer elements Rk, which are output from the delay processor 1047, and summing together the specified receive signals”), and
the delay-and-sum section generates the acoustic line signals with respect to the one or more […] observation points (Para [0070] – “The delay-and-sum calculator 1041, for each transmission event, generates a sub-frame acoustic line signal for the transmission event by calculating an acoustic line signal for each measurement point [observation point]”) by specifying reception signal values corresponding to the […] delay times corresponding to the reception transducers (Para [0096] – “The delay processor 1047 is a circuit that specifies, for each receive transducer element Rk, a receive signal based on reflected ultrasound from a measurement point Pij.”) from reception signal sequences corresponding to the reception transducers (Para [0070] – “the delay-and-sum calculator 1041 performs, for each measurement point Pij in the target area Bx, delay-and-sum processing with respect to receive signal sequences corresponding to the measurement point Pij, each of which is received by one receive transducer element Rk.”), and performing summing with respect to the reception transducers (Para [0100] – “The sum calculator 1049 is a circuit that generates a delayed-and-summed acoustic line signal for each measurement point P, by using as input the specified receive signals for the receive transducer elements Rk, which are output from the delay processor 1047, and summing together the specified receive signals”).
Conversely Tsushima does not teach the delay-and-sum section generates the acoustic line signals with respect to the reference observation point, reception signal values corresponding to the reference delay times.
the delay-and-sum section generates the acoustic line signals with respect to the one or more dependent observation points, reception signal values corresponding to the reference delay times.
However Ikeda discloses the delay-and-sum section generates the acoustic line signals with respect to the reference observation point (Para [0070] – “This delay time and position information for each segment node are calculated for each ultrasound element 105 on each reception scanning line 31, and the calculated delay time and position information are transferred”), reception signal values corresponding to the reference delay times (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation on the basis of the delay time and position information for each of the segment nodes 4 a to 4 c [reference observation point]” ). The delaying/adding/phasing unit .
the delay-and-sum section generates the acoustic line signals with respect to the one or more dependent observation points (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation…The delaying/adding/phasing unit 204 obtains phased signals regarding the reception phasing points 5”), reception signal values corresponding to the reference delay times (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation on the basis of the delay time and position information for each of the segment nodes 4 a to 4 c [reference observation point]. The delaying/adding/phasing unit 204 obtains phased signals regarding the reception phasing points 5”, therefore the reception signal values for all points are corresponding to the reference delay times).
Tsushima and Ikeda are both analogous arts considering they are both in the field of ultrasound delay-and-sum beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsushima to incorporate the reference points and observation points of Ikeda to achieve the same results. One would have motivation to combine because “the calculation amount of delay times can be controlled, and the high-speed display of the ultrasound images can be realized” (Para [0014]).
Regarding Claim 3, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claim 1.
Tsushima further discloses the delay-and-sum section generates the acoustic line signals with respect to the […] observation point (Para [0070] – “The delay-and-sum calculator 1041, for each by calculating a reference ultrasound round-trip time between the […] observation point and a reception transducer nearest to the […] observation point (Para [0125] – “Further, from a sum of the transmission time and the receive time for the target receive transducer element Rk, the total propagation time required for ultrasound transmitted from the transmission aperture Tx to arrive at the target receive transducer element Rk after being reflected at the current measurement point Pij is calculated”, Para [0125] discloses line 403 is used to calculate the receive time which is directed to the transducer nearest to the observation point), calculating reflected wave arrival times that are each a sum of the reference ultrasound round-trip time and the […] delay time corresponding to the reception transducer (As stated above Para [0125] discloses the propagation time using line 403 for a receive time as shown in Fig. 13 line 403 is directed to the closest transducer which will be referred to as the reference transducer and for the additional reception transducers a reflected wave arrival time would be the propagation time plus the additional or delay time corresponding to the extra distance being function of the distance between the reference transducer and the receiving transducer and the reference distance using the Pythagorean theorem), specifying reception signal values obtained from the reflected wave arrival times from reception signal sequences corresponding to the reception transducers (Para [0070] – “the delay-and-sum calculator 1041 performs, for each measurement point Pij in the target area Bx, delay-and-sum processing with respect to receive signal sequences corresponding to the measurement point Pij, each of which is received by one receive transducer element Rk.”), and performing summing with respect to the reception transducers (Para [0100] – “The sum calculator 1049 is a circuit that generates a delayed-and-summed acoustic line signal for each measurement point P, by using as input the specified receive signals for the receive transducer elements Rk, which are output from the delay processor 1047, and summing together the specified receive signals”), and
the delay-and-sum section generates the acoustic line signals with respect to each of the one or more […] observation points (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation…The delaying/adding/phasing unit 204 obtains phased signals regarding the reception phasing points 5”) by calculating an ultrasound round-trip time between the […] observation point and a reception transducer nearest to the […] observation point (Para [0125] – “Further, from a sum of the transmission time and the receive time for the target receive transducer element Rk, the total propagation time required for ultrasound transmitted from the transmission aperture Tx to arrive at the target receive transducer element Rk after being reflected at the current measurement point Pij is calculated”, Para [0125] discloses line 403 is used to calculate the receive time which is directed to the transducer nearest to the observation point), calculating approximate reflected wave arrival times that are each a sum of the reference ultrasound round-trip time and the […] delay time corresponding to the reception transducer (As stated above Para [0125] discloses the propagation time using line 403 for a receive time as shown in Fig. 13 line 403 is directed to the closest transducer which will be referred to as the reference transducer and for the additional reception transducers a reflected wave arrival time would be the propagation time plus the additional or delay time corresponding to the extra distance being function of the distance between the reference transducer and the receiving transducer and the reference distance using the Pythagorean theorem), specifying reception signal values obtained from the approximate reflected wave arrival time from reception signal sequences corresponding to the reception transducers (Para [0070] – “the delay-and-sum calculator 1041 performs, for each measurement point Pij in the target area Bx, delay-and-sum processing with respect to receive signal sequences corresponding to the measurement point Pij, each of which is received by one receive transducer element Rk.”), and performing summing with respect to the reception transducers (Para [0100] – “The sum calculator 1049 is a circuit that generates a delayed-and-summed acoustic line signal for each .
Conversely Tsushima does not teach the delay-and-sum section generates the acoustic line signals with respect to the reference observation point, reception signal values corresponding to the reference delay times.
the delay-and-sum section generates the acoustic line signals with respect to the one or more dependent observation points, reception signal values corresponding to the reference delay times.
However Ikeda discloses the delay-and-sum section generates the acoustic line signals with respect to the reference observation point (Para [0070] – “This delay time and position information for each segment node are calculated for each ultrasound element 105 on each reception scanning line 31, and the calculated delay time and position information are transferred”), reception signal values corresponding to the reference delay times (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation on the basis of the delay time and position information for each of the segment nodes 4 a to 4 c [reference observation point]” ). The delaying/adding/phasing unit 204 obtains phased signals regarding the reception phasing points 5”, therefore the reception signal values for all points are corresponding to the reference delay times).
the delay-and-sum section generates the acoustic line signals with respect to the one or more dependent observation points (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation…The delaying/adding/phasing unit 204 obtains phased signals regarding the reception phasing points 5”), reception signal values corresponding to the reference delay times (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of .
Tsushima and Ikeda are both analogous arts considering they are both in the field of ultrasound delay-and-sum beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsushima to incorporate the reference points and observation points of Ikeda to achieve the same results. One would have motivation to combine because “the calculation amount of delay times can be controlled, and the high-speed display of the ultrasound images can be realized” (Para [0014]).
Regarding Claim 4, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claims 1 and 3.
Tsushima further discloses the delay-and-sum section, in the calculating of the ultrasound round-trip time between the […] (second) observation point and the reception transducer nearest to the […] observation point (Para [0125] – “Further, from a sum of the transmission time and the receive time for the target receive transducer element Rk, the total propagation time required for ultrasound transmitted from the transmission aperture Tx to arrive at the target receive transducer element Rk after being reflected at the current measurement point Pij is calculated”, therefore disclosing a propagation time can be calculated at any measurement point, Para [0125] discloses line 403 is used to calculate the receive time which is directed to the transducer nearest to the observation point), performs summing of the […] (first) ultrasound round-trip time between the […] (first) observation point and the reception transducer nearest to the […] (first) observation point and an ultrasound round-trip time between the […] (first) observation point and the (second) […] observation point (Para [0125] – “Further, from a sum of the transmission time and the receive time for the target receive transducer element Rk, the total propagation time required for ultrasound transmitted from the transmission aperture Tx to arrive at the target receive transducer element Rk after being reflected at the current measurement point Pij is calculated”, therefore Para[0125] discloses two times can be added from two distances (equal or different) to get a total).
Conversely Tsushima does not disclose a reference (first) observation point and dependent (second) observation points
However Ikeda discloses a reference (first) observation point (Fig. 4(a) – nodes 4a, 4b, and 4c) and dependent (second) observation points (Fig. 4(a) – phasing points 5)
Tsushima and Ikeda are both analogous arts considering they are both in the field of ultrasound delay-and-sum beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsushima to incorporate the reference points and observation points of Ikeda to achieve the same results. One would have motivation to combine because “the calculation amount of delay times can be controlled, and the high-speed display of the ultrasound images can be realized” (Para [0014]).
Regarding Claim 5, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claim 1.
Conversely Tsushima does not teach the greater the depth in the subject, the greater the number of the dependent observation points with respect to the reference observation point.
However Ikeda discloses the greater the depth in the subject (Fig. 3(a) and 3(b) – Area C is at a greater depth than area B), the greater the number of the dependent observation points with respect to the reference observation point (Fig. 4(a) – segments 40c have a greater amount of observation points with respect to the reference observation points compare to segments 40b).
Tsushima and Ikeda are both analogous arts considering they are both in the field of ultrasound delay-and-sum beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsushima to incorporate the reference points and observation points of Ikeda to achieve the same results. One would have motivation to combine because “the calculation amount of delay times can be controlled, and the high-speed display of the ultrasound images can be realized” (Para [0014]).
Regarding Claim 6, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claim 1.
Conversely Tsushima does not teach in the region of interest, a plurality of sets of the reference observation point and the one or more dependent observation points alternate in the depth direction of the subject.
However Ikeda discloses in the region of interest (Para [0047] – “The respective ultrasound elements 105 transmit ultrasound waves to the inside of the body of the test object 100.”, Para [0006] – “it can be expected that the improvement of the resolution of a point image and the robustness against the inhomogeneity of the point image are provided”, the ultrasound device is diagnostic therefore there is a region of interest where the point image will be focused, it is interpreted Fig. 3a is an imaging region including the region of interest being focused on), a plurality of sets of the reference observation point and the one or more dependent observation points alternate in the depth direction of the subject (Fig. 3a – 4a, 4b, and 4c are the segment nodes [reference points] and 5 refers to the phasing points [observation points] which alternate with the segment nodes in a depth direction as shown in Fig. 3a).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsushima to incorporate the reference points and observation points of Ikeda to achieve the same results. One would have motivation to combine because “the calculation amount of delay times can be controlled, and the high-speed display of the ultrasound images can be realized” (Para [0014]).
Regarding Claim 7, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claim 1.
Tsushima further discloses the transmitter sets a focal point defining a point which the ultrasound beam converges towards in the subject  (Para [0062] – “the wavefront of ultrasound transmitted from the transmission transducer elements composing the transmission aperture Tx converges at one point at a certain focal depth in the subject (i.e., the transmission focal point F). Note that the depth of the transmission focal point F (i.e., transmission focal depth) can be set as desired or required.”), and causes the transmission to be performed such that the ultrasound beam converges towards the focal point (Fig. 2 shows a transmission aperture where the beams are focused towards the focal point) from the array of the transmission transducers (Fig.2 – elements used in the transmission aperture) in an ultrasound primary irradiation region defined as a range between two straight lines (Fig. 2 shows the ultrasound main irradiation area Ax as the shade area between the two straight lines) that cross at the focal point and connect to transducers at ends of the array of the transmission transducers (Fig. 2 shows two straight lines that cross at the focal point and connect to the ends of the array of the transmission aperture).
Regarding Claim 8, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claims 1 and 7.
the delay-and-sum section generates the acoustic line signals (Para [0064] – “The receive beam former 104 generates acoustic line signals from electric signals acquired by a plurality of transducer elements 101 a.”) by performing delay-and-sum processing with respect to the reception signal sequences (Para [0064] – “Here, an acoustic line signal for one measurement point is generated by performing delay-and-sum processing with respect to receive signals from the measurement point”) based on reflected waves obtained from the ultrasound primary irradiation region (Para [0041] – “an ultrasound main irradiation area, is an area including measurement points where ultrasound transmitted from all transmission transducer elements are in-phase”, therefore it is interpreted the measurement points are the points where calculations such as delay-and-sum take place to receive an image), with respect to observation points (measurement points Pij in Fig. 16) positioned on a line parallel to the depth direction passing through the focal point (Fig. 16 – measurement points [observation points] on the center line pass through the focal point and the line is parallel to the depth direction) among observation points corresponding to positions in the ultrasound primary irradiation region (Fig. 16 – the ultrasound main irradiation area Ax consists of many measurement points [observation points] throughout the area).
Regarding Claim 9, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claims 1 and 7.
Tsushima also discloses the delay-and-sum section generates the acoustic line signals (Para [0064] – “The receive beam former 104 generates acoustic line signals from electric signals acquired by a plurality of transducer elements 101 a.”) by performing delay-and-sum processing with respect to the reception signal sequences (Para [0064] – “Here, an acoustic line signal for one measurement point is generated by performing delay-and-sum processing with respect to receive signals from the measurement point”) based on reflected waves obtained from the ultrasound primary irradiation region (Para [0041] – “an ultrasound main irradiation area, is an area including measurement points where , with respect to observation points (measurement points Pij in Fig. 16) corresponding to positions in the ultrasound primary irradiation region (Fig. 16 – the ultrasound main irradiation area Ax consists of many measurement points [observation points] throughout the area).
Regarding Claim 10, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claims 1, 7, and 8.
Tsushima further discloses the transmitter repeatedly performs a transmission event of transmitting the ultrasound beam (Para [0060] – “The transmitter 1031 repetitively performs ultrasound transmission”), and shifts the array of the transmission transducers in the azimuth direction for each of the transmission events (Para [0060] – “The transmitter 1031 repetitively performs ultrasound transmission while shifting the transmission aperture Tx in the transducer element array direction by a predetermined shift amount Mp each time, so that all of the transducer elements 101 a of the probe 101 transmit ultrasound”), and
the ultrasound signal processing device further comprises a synthesizer that generates a synthesized acoustic line signal (Para [0010] – “a synthesizer that generates a frame acoustic line signal”) by synthesizing a plurality of acoustic line signals by using positions of observation points as a reference (Para [0106] – “The combining of the sub-frame acoustic line signals is performed according to the positions of the measurement points Pij, such that in the process, a combined acoustic line signal is generated for each measurement point Pij.”), based on reflected ultrasound received from the subject in correspondence with each of the transmission events (Para [0107] – “ultrasound transmission is performed by repetitively performing transmission events while shifting the transmission transducer element array (i.e., the transmission aperture Tx) in the transducer element array direction by the shift amount Mp each time… a frame acoustic line signal covering all target areas Bx can be generated by .
Regarding Claim 11, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claims 1, 7, 8, and 10.
Tsushima further discloses in a range deeper than the focal point in the depth direction in the region of interest (Fig. 13 – Target area Bx is interpreted as the region of interest which has a region deeper than the focal point), the greater the number of acoustic line signals superposed (Fig. 19A – as the depth increases there is more overlap between transmission events) with respect to the same observation point having the same position in the azimuth direction and the depth direction (Fig. 19A – measurement point P is only shown once therefor it has the same position in the azimuth direction and the depth direction)
Conversely Tsushima does not teach in a range deeper than the focal point in the depth direction in the region of interest, the greater the number of the dependent observation points with respect to the reference observation point.
However Ikeda discloses in a range deeper than the focal point in the depth direction in the region of interest (Fig. 4a shows a irradiation area 32 which is interpreted as the region of interest and also shows a focal point 33), the greater the number of the dependent observation points with respect to the reference observation point (Fig. 4a shows the segment lengths increase as the depth increases from the focal point and therefore showing a greater amount of phasing points [observation points] with respect to the nodes [reference points] within the segments).
Tsushima and Ikeda are both analogous arts considering they are both in the field of ultrasound delay-and-sum beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsushima to incorporate the reference points and observation 
Regarding Claim 12, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claim 1.
Tsushima further discloses when an array of transducers arranged along the azimuth direction is a first transducer array (Fig. 13 – the three transducers including the shaded transducer and the two surrounding it are interpreted as the first transducer array),
a plurality of second transducer arrays parallel to the first transducer array are arranged sandwiching the first transducer array (The plurality of second transducer arrays are interpreted as each pair of transducers sandwiching the first transducer array), and
the delay-and-sum section, when generating acoustic line signals with respect to the same observation point having the same position in the azimuth direction and the depth direction (Fig. 13 shows the generated acoustic line signal with respect to one point),
(i) applies the reflected wave arrival times corresponding to the first transducer array to the second transducer arrays that are nearest to the first transducer array among the plurality of the second transducer arrays (Fig. 13 shows the receive signals where the reflected wave arrival time for the second transducer array nearest to the first transducer array as being the same as the reflected wave arrival time for the first transducer array), and
(ii) applies reflected wave arrival times longer than the reflected wave arrival times corresponding to first transducer array to the second transducer arrays farther from the first transducer array than the second transducer arrays that are nearest to the first transducer array (Fig. 13 shows the receive signals and as the transducers become further from the center transducer (Rk) the times become larger or longer, for each additional reception transducer array a reflected wave arrival time .
Regarding Claim 13, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claim 1.
Conversely Tsushima does not teach when the reference observation point is a first reference observation point, the delay-and-sum section further selects a second reference observation point contiguous in the depth direction from the first reference observation point, calculates delay times of reflected wave arrival to each of the reception transducers from the second reference observation point as second reference delay times, and generates acoustic line signals by using the second reference delay times corresponding to the reception transducers, and
with respect to each of the one or more dependent observation points, calculates interpolated delay times by interpolation of the reference delay times and the second reference delay times based on a distance between the dependent observation point and the first reference observation point or the second reference observation point, and
with respect to each of the one or more dependent observation points, generates the acoustic line signals by applying the interpolated delay times corresponding to the reception transducers.
However Ikeda discloses when the reference observation point is a first reference observation point (Fig. 4(a) – 4a), the delay-and-sum section further selects a second reference observation point contiguous in the depth direction from the first reference observation point (Para [0018] – “The reception beamformer includes: a segment setting unit”, Para [0037] – “The delay time calculation unit 112 calculates delay times at the positions of the nodes 4 a, 4 b, and 4 c of the plural segments 40 a, 40 , calculates delay times of reflected wave arrival to each of the reception transducers from the second reference observation point as second reference delay times (Para [0037] – “The delaying/phasing unit 204 calculates the delay time of a reception signal at each of predefined reception phasing points 5 on the segments 40 a, 40 b, and 40 c of a reception scanning line 31 using the delay times at the nodes 4 a, 4 b, and 4 c”, therefore the delay times of the reception signals of the nodes [reference points] were calculated), and generates acoustic line signals by using the second reference delay times corresponding to the reception transducers (Para [0071] – “The delaying/adding/phasing unit 204 obtains phased signals regarding the reception phasing points 5 respectively after delaying and phasing the reception signals for the ultrasound elements 105, and then adding them”), and
with respect to each of the one or more dependent observation points (Para [0040] – “the delaying/phasing unit 204 calculates delay times at sample points 5), calculates interpolated delay times by interpolation of the reference delay times and the second reference delay times (Para [0040] – “the delaying/phasing unit 204 calculates delay times at sample points 5 from the nodes 4 b of the segments 40 b using interpolation calculation such as linear interpolation”) based on a distance between the dependent observation point and the first reference observation point or the second reference observation point (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation on the basis of the delay time and position information for each of the segment nodes 4 a to 4 c”, therefore the examiner is interpreting the interpolation calculation on the basis of position information as being based on the distance between the nodes), and
with respect to each of the one or more dependent observation points (Para [0041] – “highly accurate delay times at the reception phasing points can be set”), generates the acoustic line signals by applying the interpolated delay times corresponding to the reception transducers (Para [0041] – “highly 
Tsushima and Ikeda are both analogous arts considering they are both in the field of ultrasound delay-and-sum beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsushima to incorporate the reference points and observation points of Ikeda to achieve the same results. One would have motivation to combine because “the calculation amount of delay times can be controlled, and the high-speed display of the ultrasound images can be realized” (Para [0014]).
Regarding Claim 15, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claim 1.
Conversely Tsushima does not teach in the generating of the acoustic line signals with respect to the one or more dependent observation points, the delay times of reflected wave arrival to each of the reception transducers from the one or more dependent observation points are not calculated.
However Ikeda discloses in the generating of the acoustic line signals with respect to the one or more dependent observation points (Para [0042] – “beam memory 206 that stores phased signals at reception phasing points 5 generated by the delaying/phasing unit 204 for each transmission”, therefore there is a phased signal [acoustic line signal] generated with respect to the phased signal points [dependent observation points]), the delay times of reflected wave arrival to each of the reception transducers (Para [0018] – “a reception beamformer that delays reception signals output by plural ultrasound elements”) from the one or more dependent observation points are not calculated (Para [0040] – “the delaying/phasing unit 204 calculates delay times at sample points 5 [dependent observation points] from the nodes 4 b of the segments 40 b using interpolation calculation such as .
Tsushima and Ikeda are both analogous arts considering they are both in the field of ultrasound delay-and-sum beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsushima to incorporate the reference points and observation points of Ikeda to achieve the same results. One would have motivation to combine because “the calculation amount of delay times can be controlled, and the high-speed display of the ultrasound images can be realized” (Para [0014]).
Regarding Claim 16, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claims 1 and 3.
Tsushima further discloses an ultrasound round-trip time between two points (Para [0124] – “the transmission time for the current measurement point is calculated”, Para [0125] – “The receive time for the target receive transducer element Rk”, one of ordinary skill in the art would have the knowledge to recognize round-trip time is the addition transmission time and receive time) is a time obtained by dividing a round-trip distance between two points by a sound velocity value (Fig. 13, Para [0124] – “the transmission time for the current measurement point Pij is calculated by dividing, by ultrasound velocity cs, the geometrically-calculatable length of a path (combination of paths 401 and 402) starting at a transmission transducer element in the transmission aperture Tx and reaching the current measurement point Pij via the transmission focal point F.”, Para [0125] – “The receive time for the target receive transducer element Rk can be calculated by dividing, by the ultrasound velocity cs, the geometrically-calculatable length of the path 403 from the current measurement point Pij to the target receive transducer element Rk. Further, from a sum of the transmission time and the receive time for the target receive transducer element Rk, the total propagation time required for ultrasound transmitted from the 
Regarding Claim 17, Tsushima discloses an ultrasound signal processing method of transmitting an ultrasound beam into a subject by using an ultrasound probe in which transducers are arranged along an azimuth direction and generating acoustic line signals based on reflected waves obtained from the subject, the ultrasound signal processing method comprising 
causeing an array of transmission transducers selected from the transducers (Para [0060] – “The transmitter 1031 repetitively performs ultrasound transmission while shifting the transmission aperture Tx in the transducer element array direction by a predetermined shift amount Mp each time, so that all of the transducer elements 101 a of the probe 101 transmit ultrasound”) to transmit the ultrasound beam (Para [0059] – “A transmission transducer element receiving a transmission signal transmits an ultrasound beam”);
based on reflected waves received by an array of reception transducers selected from the transducers (Para [0068] – “The generation of the receive signal sequence for a given one of such transducer elements 101 a is based on reflected ultrasound yielded by the given transducer element 101 a”), generates reception signal sequences corresponding to the reception transducers (Para [0068] – “for each ultrasound transmission event, the receiver 1040 generates a receive signal sequence for each of some or all of the plurality of transducer elements 101 a of the probe 101”); and
Conversely Tsushima does not teach for a reference observation point selected from observation points in a region of interest corresponding to an analysis target range of the subject, (i) calculating delay times of reflected wave arrival to each of the reception transducers from the reference observation point as reference delay times, and (ii) generating acoustic line signals by using the reference delay times corresponding to the reception transducers, and
for one or more dependent observation points in the region of interest that are contiguous in a depth direction from the reference observation point, (iii) generating acoustic line signals by applying the reference delay times corresponding to the reception transducers.
However Ikeda et al. hereinafter Ikeda discloses for a reference observation point (Fig. 4a – 4a, 4b, and 4c are segment nodes where delay calculation is preformed) selected from observation points (Para [0037] – “The segment setting unit 114 sets plural reception scanning lines 31, each of which is an assembly of reception phasing points [observation points], in the imaged area as shown in FIGS. 3(a) and (b), and divides each of the reception scanning lines 31 into plural segments 40 a, 40 b, and 40 c as shown in FIG. 4 (a). The delay time calculation unit 112 calculates delay times at the positions of the nodes 4 a, 4 b, and 4 c”) in a region of interest corresponding to an analysis target range of the subject (Para [0047] – “The respective ultrasound elements 105 transmit ultrasound waves to the inside of the body of the test object 100.”, Para [0006] – “it can be expected that the improvement of the resolution of a point image and the robustness against the inhomogeneity of the point image are provided”, the ultrasound is diagnostic therefore there is a region of interest where the point image will be focused in an analysis target range), (i) calculating delay times of reflected wave arrival (Para [0037] – “The delay time calculation unit 112 calculates delay times at the positions of the nodes 4 a, 4 b, and 4 c of the plural segments 40 a, 40 h, and 40 c, which are set by the segment setting unit 114, using a predefined calculation method.”) to each of the reception transducers from the reference observation point as reference delay times (Para [0005] – “respectively giving delay times to reception signals received by plural elements included in an ultrasound probe”), and (ii) generating acoustic line signals by using the reference delay times corresponding to the reception transducers (Para [0037] – “Then the , and
for one or more dependent observation points (Fig. 4a – 5 phasing points [observation points]) in the region of interest (Fig. 4a – 2 irradiation area [region of interest]) that are contiguous in a depth direction from the reference observation point (Fig. 4a – 4a, 4b, and 4c are the segment nodes where the delay is calculated which as seen in Fig. 4a the phasing points are contiguous in a depth direction from the segment nodes), (iii) generating acoustic line signals by applying the reference delay times corresponding to the reception transducers (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation on the basis of the delay time and position information for each of the segment nodes 4 a to 4 c (Refer to FIG. 12). The delaying/adding/phasing unit 204 obtains phased signals regarding the reception phasing points 5 respectively after delaying and phasing the reception signals for the ultrasound elements 105, and then adding them, (at step S14)”).
Tsushima and Ikeda are both analogous arts considering they are both in the field of ultrasound delay-and-sum beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsushima to incorporate the reference points and observation points of Ikeda to achieve the same results. One would have motivation to combine because “the calculation amount of delay times can be controlled, and the high-speed display of the ultrasound images can be realized” (Para [0014]).
Regarding Claim 18, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claim 17.
Tsushima further discloses generating the acoustic line signals with respect to the […] observation point (Para [0070] – “The delay-and-sum calculator 1041, for each transmission event, by calculating a reference ultrasound round-trip time between the […] observation point and a reception transducer nearest to the […] observation point (Para [0125] – “Further, from a sum of the transmission time and the receive time for the target receive transducer element Rk, the total propagation time required for ultrasound transmitted from the transmission aperture Tx to arrive at the target receive transducer element Rk after being reflected at the current measurement point Pij is calculated”, Para [0125] discloses line 403 is used to calculate the receive time which is directed to the transducer nearest to the observation point), calculating reflected wave arrival times that are each a sum of the reference ultrasound round-trip time and the […] delay time corresponding to the reception transducer (As stated above Para [0125] discloses the propagation time using line 403 for a receive time as shown in Fig. 13 line 403 is directed to the closest transducer which will be referred to as the reference transducer and for the additional reception transducers a reflected wave arrival time would be the propagation time plus the additional or delay time corresponding to the extra distance being function of the distance between the reference transducer and the receiving transducer and the reference distance using the Pythagorean theorem), specifying reception signal values obtained from the reflected wave arrival times from reception signal sequences corresponding to the reception transducers (Para [0070] – “the delay-and-sum calculator 1041 performs, for each measurement point Pij in the target area Bx, delay-and-sum processing with respect to receive signal sequences corresponding to the measurement point Pij, each of which is received by one receive transducer element Rk.”), and performing summing with respect to the reception transducers (Para [0100] – “The sum calculator 1049 is a circuit that generates a delayed-and-summed acoustic line signal for each measurement point P, by using as input the specified receive signals for the receive transducer elements Rk, which are output from the delay processor 1047, and summing together the specified receive signals”), and
generating the acoustic line signals with respect to each of the one or more […] observation points (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation…The delaying/adding/phasing unit 204 obtains phased signals regarding the reception phasing points 5”) by calculating an ultrasound round-trip time between the […] observation point and a reception transducer nearest to the […] observation point (Para [0125] – “Further, from a sum of the transmission time and the receive time for the target receive transducer element Rk, the total propagation time required for ultrasound transmitted from the transmission aperture Tx to arrive at the target receive transducer element Rk after being reflected at the current measurement point Pij is calculated”, Para [0125] discloses line 403 is used to calculate the receive time which is directed to the transducer nearest to the observation point), calculating approximate reflected wave arrival times that are each a sum of the reference ultrasound round-trip time and the […] delay time corresponding to the reception transducer (As stated above Para [0125] discloses the propagation time using line 403 for a receive time as shown in Fig. 13 line 403 is directed to the closest transducer which will be referred to as the reference transducer and for the additional reception transducers a reflected wave arrival time would be the propagation time plus the additional or delay time corresponding to the extra distance being function of the distance between the reference transducer and the receiving transducer and the reference distance using the Pythagorean theorem), specifying reception signal values obtained from the approximate reflected wave arrival time from reception signal sequences corresponding to the reception transducers (Para [0070] – “the delay-and-sum calculator 1041 performs, for each measurement point Pij in the target area Bx, delay-and-sum processing with respect to receive signal sequences corresponding to the measurement point Pij, each of which is received by one receive transducer element Rk.”), and performing summing with respect to the reception transducers (Para [0100] – “The sum calculator 1049 is a circuit that generates a delayed-and-summed acoustic line signal for each .
Conversely Tsushima does not teach generating the acoustic line signals with respect to the reference observation point, reception signal values corresponding to the reference delay times.
generating the acoustic line signals with respect to the one or more dependent observation points, reception signal values corresponding to the reference delay times.
However Ikeda discloses generating the acoustic line signals with respect to the reference observation point (Para [0070] – “This delay time and position information for each segment node are calculated for each ultrasound element 105 on each reception scanning line 31, and the calculated delay time and position information are transferred”), reception signal values corresponding to the reference delay times (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation on the basis of the delay time and position information for each of the segment nodes 4 a to 4 c [reference observation point]” ). The delaying/adding/phasing unit 204 obtains phased signals regarding the reception phasing points 5”, therefore the reception signal values for all points are corresponding to the reference delay times).
generating the acoustic line signals with respect to the one or more dependent observation points (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation…The delaying/adding/phasing unit 204 obtains phased signals regarding the reception phasing points 5”), reception signal values corresponding to the reference delay times (Para [0071] – “The delaying/adding/phasing unit 204 calculates delay times at the positions of reception phasing points 5 in each of the segments 40 a to 40 c using interval linear interpolation calculation on the basis .
Tsushima and Ikeda are both analogous arts considering they are both in the field of ultrasound delay-and-sum beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsushima to incorporate the reference points and observation points of Ikeda to achieve the same results. One would have motivation to combine because “the calculation amount of delay times can be controlled, and the high-speed display of the ultrasound images can be realized” (Para [0014]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima (US 20160278742 A1), Ikeda et al. (US 20170042510 A1), and further in view of Savord (US 20150085617 A1).
Regarding Claim 14, Tsushima and Ikeda disclose all the elements of the claimed invention as cited above in Claim 1.
Conversely Tsushima and Ikeda do not teach the number of transducers included in the array of the transmission transducers increases as depth in the subject increases, in a range corresponding to a defined distance from a surface of the subject in the region of interest.
However Savord discloses the number of transducers included in the array of the transmission transducers increases as depth in the subject increases (Para [0005] – “But as echoes are received from ever increasing depths, additional elements on either side of the initially used elements can be added in uniform increments to maintain the f number of the aperture and the sensitivity of the probe to echoes from greater depths.”), in a range corresponding to a defined distance from a surface of the subject in the region of interest (Para [0001] – “This invention relates to medical diagnostic ultrasound systems”, therefore it is interpreted the depth range is corresponding to a distance from a surface of a subject in the region of interest).
Tsushima and Savord are both analogous arts considering they are both in the field of ultrasound delay-and-sum beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsushima and Ikeda to incorporate dynamic aperture of Savord to achieve the same results. One would have motivation to combine because it “can improve the multiline performance of both 1D and 2D array probes” (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793